                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION

Andrew N. Glisson,                     )          C/A No. 6:17-cv-2599-DCC
                                       )
                           Plaintiff,  )
                                       )
v.                                     )          OPINION AND ORDER
                                       )
Tim Riley, Lefford Fate, John McRee, )
Jack M. Valpey, Bernard McKie,         )
David M. Ingraham, Alfred D. Moore,    )
John Doe and Jane Doe 1–10, and        )
Yolanda Mitchell,                      )
                                       )
                           Defendants. )
________________________________ )

      This matter comes before the Court on Defendants' Motion for Summary

Judgment, ECF No. 57, and Defendants' Motion to Exclude Expert Witness, ECF No. 56.

The Motions were fully briefed, and, in accordance with 28 U.S.C. § 636(b) and Local

Civil Rule 73.02(B)(2) (D.S.C.), this matter was referred to United States Magistrate

Judge Kevin F. McDonald for pre-trial proceedings and a Report and Recommendation

(“Report”). On January 14, 2020, the Magistrate Judge issued a Report recommending

that Defendants' Motion for Summary Judgment be granted and Defendants' Motion to

Exclude Expert Witness be denied as moot. ECF No. 75. Plaintiff filed Objections to the

Report, Defendants filed a Response to Plaintiff's Objections, and Plaintiff filed a Reply.

ECF Nos. 77, 81, 82. Additionally, Plaintiff filed a Motion for Extension of Time and Leave

to File Affidavit of Witness, and Defendants filed a Response.         ECF Nos. 76, 79.

Therefore, the Motions are ripe for review.




                                              1
                                  LEGAL STANDARDS

  I.   Magistrate Judge Review

       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

 II.   Summary Judgment

       One of the principal purposes of summary judgment “is to isolate and dispose of

factually unsupported claims . . . .” Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986).

It is “not a disfavored procedural shortcut,” but is instead the “principal tool by which

factually insufficient claims or defenses [can] be isolated and prevented from going to trial

with the attendant unwarranted consumption of public and private resources.” Id. at 327.

To that end, “Rule 56 states “[t]he court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled


                                             2
to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if proof of its

existence or non-existence would affect disposition of the case under applicable law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). An issue of material fact is

“genuine” if the evidence offered is such that a reasonable jury might return a verdict for

the non-movant. Id. at 257. When determining whether a genuine issue has been raised,

the court must construe all inferences and ambiguities against the movant and in favor of

the non-moving party. United States v. Diebold, Inc., 369 U.S. 654, 655 (1962).

       The party seeking summary judgment shoulders the initial burden of demonstrating

to the court that there is no genuine issue of material fact. Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986). Once the movant has made this threshold demonstration, the non-

moving party, to survive the motion for summary judgment, may not rest on the allegations

averred in his pleadings. Id. at 324. Rather, the non-moving party must demonstrate

specific, material facts exist that give rise to a genuine issue. Id. Under this standard,

the existence of a mere scintilla of evidence in support of the non-movant’s position is

insufficient to withstand the summary judgment motion. Anderson, 477 U.S. at 252.

Likewise, conclusory allegations or denials, without more, are insufficient to preclude

granting the summary judgment motion. Ross v. Commc’ns Satellite Corp., 759 F.2d

355, 365 (4th Cir. 1985), overruled on other grounds, 490 U.S. 228 (1989). “Only disputes

over facts that might affect the outcome of the suit under the governing law will properly

preclude the entry of summary judgment.          Factual disputes that are irrelevant or

unnecessary will not be counted.” Anderson, 477 U.S. at 248.




                                             3
                                       DISCUSSION 1

    I.   Defendants' Motion for Summary Judgment

            A. Deliberate Indifference Claim

         First, Plaintiff contends that the Magistrate Judge "erroneously embraced

Defendants' call to focus on unrelated medical care that was provided to Plaintiff instead

of focusing on the constitutionally denied care, the denial of which has left Plaintiff, at the

age of 52, forever crippled, disabled[,] and unable to support himself." ECF No. 77 at 1.

Plaintiff further claims that the "Magistrate Judge erred by focusing on what care was

provided and concluding that care was somehow relevant in the analysis of this case and

somehow made up for the lack of critically necessary care." Id. at 3. Instead, Plaintiff

contends that the proper focus is on the failure to provide needed supervised physical

therapy.

         The Magistrate Judge stated, "the record evidence does not support a finding that

the denial of supervised physical therapy constituted care that was so grossly

incompetent, inadequate or excessive as to shock the conscience or to be intolerable to

fundamental fairness as required to support a deliberate indifference claim." ECF No. 75

at 18 (quotation omitted). The Court has reviewed the records, filings of the parties, and

the relevant law de novo, and agrees with the Magistrate Judge that the evidence, viewed

in the light most favorable to the Plaintiff, constitutes negligence or medical malpractice.

To that end, Plaintiff's expert—Dr. Daniel Herman—testified that he believed "deliberate

indifference" equated to negligence or violating the standard of care. Even Plaintiff's



1 The Magistrate Judge thoroughly outlines the relevant facts in the Report, and the Court
incorporates the Report's recitation herein. See ECF No. 75 at 2–12.

                                              4
treating physician who ordered the supervised physical therapy—Dr. David Koon—

testified that supervised physical therapy would not have made a difference in Plaintiff's

prognosis and would not have assisted Plaintiff's healing. In sum, while there is evidence

that Defendants may have been negligent in their treatment of Plaintiff, the evidence falls

far short of creating a factual issue as to a deliberate indifference claim. Accordingly, the

Court overrules Plaintiff's first objection.

           B. Application of Summary Judgment Standard

       Second, Plaintiff contends that the Magistrate Judge "erroneously viewed the

evidence in the light most favorable to Defendants." ECF No. 77 at 1. The Court

disagrees, as the Magistrate Judge thoroughly discussed Plaintiff's medical treatment,

viewed in the light most favorable to the Plaintiff, and acknowledged that Defendants'

conduct might rise to the level of negligence or medical malpractice for failing to provide

supervised physical therapy. However, the Magistrate Judge appropriately concluded

that this evidence falls short of the evidence needed to prove a claim for deliberate

indifference. Nothing in the Report indicates that the Magistrate Judge did not apply the

correct legal standard in evaluating a motion for summary judgment. Accordingly, the

Court overrules Plaintiff's second objection.

           C. Qualified Immunity

       Finally, Plaintiff claims that the "Magistrate Judge erred in recommending that the

Court rule Plaintiff has failed to demonstrate that Defendants violated his constitutional

rights, and also in recommending that Plaintiff's claims be dismissed as barred by the

doctrine of qualified immunity." ECF No. 77 at 18 (citation omitted). As discussed above,

however, Plaintiff has failed to offer any evidence that the Defendants violated his



                                                5
constitutional rights.      That alone is sufficient to confer qualified immunity on the

Defendants. Accordingly, the Court overrules third Plaintiff's objection, and GRANTS

Defendants' Motion for Summary Judgment, ECF No. 57. 2

     II.   Dismissal of the John Doe and Jane Doe Defendants

           The Report recommended that the John Doe and Jane Doe defendants be

dismissed because "these defendants, who remain unidentified, have not been served,

and the deadline for service has expired." ECF No. 75 at 24. Plaintiff does not object to

this portion of the Report; therefore, the Court reviews the Report's recommendation for

clear error. Finding none, the Court adopts the Magistrate Judge's recommendation that

the John Doe and Jane Doe defendants be dismissed.

    III.   Motion for Extension of Time and Leave to File Affidavit of Witness

           After the Magistrate Judge issued the Report, Plaintiff filed a Motion for Extension

of Time and Leave to File Affidavit of Witness. ECF No. 76. Plaintiff contends that "the

Magistrate Judge, sua sponte, stated that the record does not contain evidence that three

letters from Plaintiff's mother, Geraldine Goldman, were mailed to the prison wardens."

Id. at 1. Therefore, Plaintiff seeks leave to submit an affidavit from Ms. Goldman stating

that she mailed the letters to the Warden of Kirkland. ECF Nos. 76, 76-1. Defendants

filed a Response, in which they "neither consent nor object to [Plaintiff's] [M]otion and

defer to the Court's discretion." ECF No. 79. However, Defendants do contend that the

"request is untimely." Id.




2In light of the Court's ruling granting Defendants' Motion for Summary Judgment, ECF
No. 57, the Court agrees with the Magistrate Judge that Defendants' Motion to Exclude
Expert Witness, ECF No. 56, is moot.
                                                6
       The Court concludes that Plaintiff's Motion is unnecessary, as the Court assumes

for purposes of this Order that the letters were mailed in viewing the facts in the light most

favorable to Plaintiff. Although the Magistrate Judge did reference the lack of evidence

that the letters were mailed, there is no evidence that any of the Defendants received or

reviewed the letters. Therefore, the letters are not material to Plaintiff's constitutional

claim. Finally, as Defendants note, Plaintiff's request to supplement the record with Ms.

Goldman's affidavit is untimely, which is an independent basis for denying Plaintiff's

Motion.

                                      CONCLUSION

       For the foregoing reasons, the Court overrules Plaintiff's objections. Additionally,

the Court has reviewed the remainder of the Report and finds no clear error. Accordingly,

the Court ADOPTS the Report. Defendants' Motion for Summary Judgment, ECF No.

57, is GRANTED; Plaintiff's Motion for Extension of Time and Leave to File Affidavit of

Witness, ECF No. 76, is DENIED; Defendants' Motion to Exclude Expert Witness, ECF

No. 56, is DENIED AS MOOT; and the claims against the John Doe and Jane Doe

defendants are DISMISSED.

       IT IS SO ORDERED.

                                                         s/ Donald C. Coggins, Jr.
                                                         United States District Judge
March 30, 2020
Spartanburg, South Carolina




                                              7
